191 F.2d 470
Roger H. DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 10890.
United States Court of Appeals District of Columbia Circuit.
Argued May 10, 1951.
Decided June 21, 1951.

Appeal from the United States District Court for the District of Columbia.
Charles F. O'Neall, Washington, D. C. (appointed by the District Court) for appellant.
Richard M. Roberts, Asst. U. S. Atty., Washington, D. C., with whom George Morris Fay, U. S. Atty., and Joseph M. Howard and Joseph A. Sommer, Asst. U. S. Attys., all of Washington, D. C., were on the brief, submitted on the brief for appellee.
Before CLARK, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
We have examined the record and find no error.


2
Affirmed.